Citation Nr: 0507448	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1976 to September 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in September 2003, the case was remanded for 
additional development.  The case has been returned to the 
Board for further appellate review.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 1997.  A transcript of the 
hearing has been associated with the claims file.  The 
transcript of the RO hearing in January 2003 is unavailable 
and a hearing summary has been associated with the claims 
file.  

In July 2003, the appellant filed a claim for an increased 
evaluation for residuals of a fracture of the nose and 
hypertension.  These issues are referred to the agency of 
original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in a 
May 1988 rating decision.  The appellant did not appeal.  

2.  The evidence added to the record since the May 1988 
rating decision is cumulative or redundant.  

3.  A vision disorder has not been attributed to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision denying service connection 
for diabetes mellitus is final.  Evidence submitted since 
that decision is not new and material.  38 U.S.C.A. §§ 5108, 
7105(a), (b) and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2004).

2.  A vision disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in August 2001 and March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that she should submit pertinent evidence in 
her possession per 38 C.F.R. § 3.159(b)(1).  She was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

In this case, the initial AOJ decision in regard to a vision 
disorder was made prior to November 9, 2000, the date the 
VCAA was enacted.  The AOJ issued supplemental statements of 
the case in February 1998 and August 1999.  Supplemental 
statements of the case pertaining to both issues were issued 
in June 2002 and April 2003.  By letter dated in December 
2004, the RO notified the appellant of how to submit 
additional evidence.  Thus, in sum, the claimant was informed 
of the duty to notify, the duty to assist, to obtain records, 
and opinions.  The claimant was specifically advised of the 
type of evidence that would establish the claims.  The 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what the claimant could do to 
help the claims and notice of how the claims were still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The file includes VA examination reports.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that this case has been remanded several 
times.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

Analysis

The issue of service connection for diabetes mellitus was 
previously addressed and denied by the AOJ in May 1988.  At 
the time of the prior decision, the record included the 
service medical records, statements from the appellant, and 
post service VA and private medical records.  The evidence 
was reviewed and service connection for diabetes mellitus was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the record established 
that the appellant had diabetes mellitus.  There was no 
evidence linking diabetes mellitus to service or a service-
connected disease or injury.  

Service medical records are negative for a diagnosis of 
diabetes mellitus during service.  The May 1988 rating 
decision specifically noted that service medical records were 
negative for diabetes mellitus.  The decision further noted 
post service diagnoses of diabetes mellitus.  

Since that determination, the appellant has applied to reopen 
her claim for entitlement to service connection for diabetes 
mellitus.  The evidence submitted since the prior final 
denial in May 1988 is not new and material.  Essentially, the 
evidence added to the record since the May 1988 rating 
decision consists of a VA examination report, VA outpatient 
treatment records, and the appellant's statements.  The fact 
that the appellant had post-service diabetes mellitus had 
already been established.  The Board notes that the evidence 
in regard to a nexus is negative evidence.  The March 2004 VA 
examiner specifically stated that it was least likely that 
diabetes had an onset in service or within one year after 
separation.  The examiner noted that the random glucose in 
1971 of 114 would not have any significance for diagnosis and 
concerning the report of a level of 376, there was no record 
within the service record to indicate this was followed up.  
Therefore it was impossible to make any significance of an 
isolated blood sugar of this level unless one had supporting 
clinical notes.  Thus, the records added to the record are 
cumulative or redundant and are not so significant that they 
must be considered in order to fairly decision the merits of 
the claim.  

The Board notes that the appellant is competent to report her 
symptoms and observations, however, she is not a medical 
professional and her statements do not constitute competent 
medical evidence that diabetes mellitus is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

At the time of the prior denial, there was no evidence of 
diabetes mellitus during service and there was no evidence 
linking any post-service diabetes mellitus to service.  Since 
that determination, there remains no evidence of diabetes 
mellitus during service and no competent evidence linking 
diabetes mellitus to service.  The evidence added to the file 
since the final prior rating decision in May 1988 is not new 
and material.  Consequently, the application to reopen the 
claim for service connection for diabetes mellitus is denied.  

II.  Vision Disorder

Factual Background

The March 1976 service entrance examination report shows the 
eyes were normal.  Vision was 20/20.  A May 1976 treatment 
record notes complaint of blurred vision.  She also denied 
blurred vision.  A possible hemorrhage in the left eye was 
noted in an undated record.  A January 1981 record of 
treatment notes the appellant had been punched.  Increased 
tenderness on the lower orbit was noted.  On x-ray 
examination, maxillary sinus mucosal thickening on the left 
was noted to make it difficult to exclude bleeding into that 
sinus from an occult fracture.  The assessment was a 
fractured nose with a contusion to the left orbit.  Another 
record reflects she was struck with a belt buckle.  A small 
bruise with an abrasion behind the left ear at the corner of 
the left eye was noted.  A July 1980 examination report shows 
vision was 20/30 in each eye.  Correction with glasses was 
noted.  The August 1982 separation examination report shows 
that the eyes were normal.  Vision was 20/20.  The examiner 
noted that vision was corrected with glasses to see near 
only.  On the accompanying medical history, she denied having 
or having had eye trouble.  

A September 1997 VA outpatient treatment record reflects 
complaint of blurred vision.  Elevated glucose was noted.  A 
July 1998 VA outpatient treatment record reflects presbyopia.  
No recent visual changes were noted in October 1997.  A July 
1999 VA outpatient record notes a complaint of reading 
difficulty.  The examiner noted refraction only.  

VA examination of the eyes in March 1999 was normal.  The 
diagnoses were astigmatism, mild, left eye, with presbyopia 
in both eyes, and intermittently, poorly controlled blood 
glucose levels due to diabetes mellitus with resulting 
unstable refraction.  The examiner noted minimal refractive 
error for distance in the left eye and none in the right eye.  
The examiner stated there were no vitreous opacities, which 
would cause any significant problem with her vision in the 
left eye.  Problems in the past were noted to have been 
mainly due to unstable refraction when her diabetes mellitus 
was not as well controlled.  

A July 2002 VA examination report notes the appellant was 
wearing sunglasses for photophobia.  A July 2002 VA treatment 
record notes the pupils were equal, round, regular, and 
reacted to light and accommodation.



Analysis

The appellant is seeking service connection for a vision 
disorder.  Initially, the Board notes that in regard to 
secondary service connection, service connection for diabetes 
mellitus has not been established.  Thus, any assertion that 
a vision disorder is related to diabetes mellitus is moot.  

As for direct service connection, the Board notes that in 
order to establish service connection, the evidence must show 
the appellant had a chronic disability due to disease or 
injury related by competent evidence to service.  

The issue of whether any vision disorder is related to 
service requires competent evidence.  The appellant is 
competent to report her symptoms.  She is not a medical 
professional, however, and her statements do not constitute 
competent medical evidence that a vision disorder is related 
to service. Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

The Board notes that the appellant had an eye injury during 
service.  At separation, however, the eyes were normal and 
vision was 20/20.  Thus, any ins-service eye injury was acute 
and resolved.  While correction at separation was noted and 
there are post-service diagnoses of astigmatism and 
presbyopia, refractive errors, generally, are not recognized 
as a disease or injury under the law for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  The Board notes that 
unstable refraction was attributed to diabetes mellitus, and 
as noted, the appellant is not service connected for diabetes 
mellitus.  Therefore, even if there is refractive error due 
to an acquired disease, such is unrelated to service. 

To the extent that the appellant asserts that an eye disorder 
is related to her service-connected headache disability, the 
Board notes that there is no competent evidence linking any 
eye disorder to service or a service-connected disability, to 
include a headache disability.  Similarly, there is no 
disease or injury manifested by photophobia.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.






ORDER

The application to reopen the claim of entitlement to service 
connection for diabetes mellitus is denied.  

Service connection for a vision disorder is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


